Case 3:21-cv-01405-DMS-DEB Document 1 Filed 08/05/21 PageID.1 Page 1 of 4




                                                               Aug 05 2021

                                                                 s/ soniad




                                                   '21CV1405 MMA DEB
Case 3:21-cv-01405-DMS-DEB Document 1 Filed 08/05/21 PageID.2 Page 2 of 4
Case 3:21-cv-01405-DMS-DEB Document 1 Filed 08/05/21 PageID.3 Page 3 of 4
Case 3:21-cv-01405-DMS-DEB Document 1 Filed 08/05/21 PageID.4 Page 4 of 4
